Citation Nr: 0309860	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right ring finger (mallet finger).

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of an 
injury to ribs on the right side of the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active service from June 1970 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for disorders of the 
a right finger, right shoulder and ribs of the right side.  


REMAND

In September 2002, the Board, itself, undertook additional 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  Some of that development has been 
completed.

In a recent precedent decision, however, Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  The CAFC invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (here, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board 
"to provide the notice required by 38 U.S.C. [§] 5103(a)" 
and "not less than 30 days to respond to the notice," 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.

In accordance with the September 2002 development, the Board 
obtained reports of the veteran's medical treatment by VA 
since March 1999 and an affidavit from an associate of the 
veteran.  As well, the Board obtained confirmation from the 
National Personnel Records Center that no further service 
medical records were available.  However, the additional 
evidence obtained has not been considered by the RO.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The RO should inform the 
veteran of the specific types of evidence 
that would help establish his claim and 
should indicate to him which evidence he 
is responsible for obtaining and which 
evidence VA will obtain for him.  

2.  Obtain the report of a motor vehicle 
accident, and any associated records, 
involving the veteran which reportedly 
took place on June 22, 1972, about 11 
p.m., on a rural road near Lake Gaston, 
in Littleton, North Carolina.  The report 
was filed by the North Carolina state 
police, located in either Warren County 
or Halifax County.  The accident report 
was filed under the following name and 
address:  Geno Mitchell, 320 Webb Hill 
Street, Roanoke Rapids, North Carolina 
27870.

3.  Contact the appellant and advise him 
that he can submit alternate evidence, in 
addition to the affidavit already 
provided, to support his contention that 
service connection is warranted for the 
residuals of an automobile accident.  
This evidence may take the following 
forms, although the appellant may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo an 
orthopedic examination to determine the 
etiology of any disabilities resulting 
from injuries to his right ring finger 
(mallet finger), right shoulder, and ribs 
on the right side of his body.  Send the 
claims folder to the examiner for review.  

It is imperative that all questions 
listed below be answered so that the 
Board has all information necessary to 
adjudicate the pending claim.  
If an examiner is unable to make a 
determination, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be discussed.

Based on a complete review of the medical 
evidence and the current examination, the 
physician should provide the following 
medical opinions:

a.  Whether it is indisputable that a 
disorder of the right ring finger pre-
existed service.  The answer to the 
question should be prefaced using the 
underlined standard of proof.  The 
reasons and bases for the opinion should 
be discussed.

b.  If the answer to question "a" above 
is in the affirmative, the physician 
should indicate whether it is at least as 
likely as not that there was an increase 
in severity of the pre-existing disorder 
of the right ring finger from the time of 
entrance into service to the time of 
discharge.  The examiner is advised that 
evidence of temporary flare-ups 
symptomatic of an underlying 
pre-existing condition, alone or without 
more, does not satisfy the level of proof 
required to establish an increase in 
disability.  The examiner should address 
whether there was an increase in severity 
of the 
pre-existing disorder of the right ring 
finger, independent of the usual effects 
of surgery performed during service to 
ameliorate manifestations of 
mallet finger involving the right ring 
finger.  The answer to this question 
should be formulated using the underlined 
standard of proof.  The reasons and bases 
for the opinion should be discussed.  

c.  If the answer to question "b" above 
is in the affirmative, the physician 
should note whether it is indisputable 
that the increase in severity during 
service of the pre-existing right ring 
finger disability was due to the natural 
progress of the disability.  The 
underlined words which constitute the 
standard of proof should be used in 
formulating a response.  A discussion of 
the reasons and bases for the opinion 
would be helpful.  The reasons and bases 
for any answer should be discussed in 
full.

d.  If it is not determined that the 
veteran's right ring finger indisputably 
pre-existed service, is it at least as 
likely as not that a disorder of the 
right ring finger (mallet finger) now 
present had its onset in service or is 
otherwise related to service.  The 
underlined standard of proof should be 
utilized in formulating a response, and a 
discussion of the reasons for the opinion 
should be included.

e.  Is it at least as likely as not that 
any current disability of the right 
shoulder or of the ribs on the right side 
of the body had its onset in service (in 
particular, during the reported 
automobile accident), or is otherwise 
related to service?  The underlined 
standard of proof should be utilized in 
formulating a response, and a discussion 
of the reasons for the opinion should be 
included.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




